Citation Nr: 1113799	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-46 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of debt under Chapter 31, Title 38, United States Code, in the amount of $111.69.

[The issues of whether new and material evidence has been presented to reopen claims of service connection for a pancreas condition, a testicle condition, and left foot numbness, entitlement to increased initial ratings for hepatitis B with cirrhosis, for left ventricle dysfunction, anterior and apical wall segments, and for obstructive pulmonary disease with residuals of pulmonary tuberculosis, entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, entitlement to earlier effective dates for the grants of service connection for left ventricle dysfunction, anterior and apical wall segments and for obstructive pulmonary disease with residuals of pulmonary tuberculosis, and the issue of whether the interruption of vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, effective May 2, 2005, was proper, are the subject of separate decisions.]



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for waiver of the recovery of an overpayment of debt under Chapter 31, Title 38, United States Code, in the amount of $111.69.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A transcript of the hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).  The undersigned also granted the Veteran a 60-day abeyance period for the submission of additional evidence to support his claim.  The Veteran submitted additional evidence with a waiver of RO initial review.




FINDINGS OF FACT

1.  The Veteran was at fault in the creation of the overpayment as he did not immediately notify VA that he had withdrawn from six of eight credit hours; VA was not at fault in the creation of the overpayment.

2.  There is no indication the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received or that recovery of the assessed overpayment would result in undue financial hardship.

3.  The failure of the Government to insist upon its right to repayment of the overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.


CONCLUSION OF LAW

Recovery of the overpayment debt would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, does not apply to cases involving the waiver of recovery of overpayment claims.  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).

	II.  Legal Criteria, Factual Background, and Analysis

The Veteran filed an application for vocational rehabilitation under the provisions of Chapter 31, Title 38, United States Code, on January 24, 2001.  See VA Form 28-1900.  He subsequently entered into an Individualized Written Rehabilitation Plan (IWRP) on August 20, 2001.  

On this same date, the RO sent the Veteran a letter with the subject "Preventing Chapter 31 Overpayments."  In pertinent part, the Veteran was informed that as a vocational rehabilitation program participant under Chapter 31, Title 38, United States Code, he should understand his obligation to immediately report changes to his enrollment (reductions and terminations) to his training facility and VA case manager to avoid or minimize receipt of erroneous payments.  The Veteran signed this letter on August 20, 2001 indicating that he had read and understood his obligation concerning prevention of Chapter 31, Rehabilitation Program overpayments.  

A September 6, 2001 Authorization of Program Charges (M28-1, Part II, Chapter 3) from a counseling psychologist to the Vocational Rehabilitation and Education (VR&E) Officer and Veterans Benefits Administration (VBA) at the RO indicated that the Veteran had been approved under 38 C.F.R. § 21.294(i) for Chapter 31 Vocational Rehabilitation training services at Marquette University (alternative considered Milwaukee Teacher Education Center) for a total of $14,000.  

In a September 14, 2001 letter, the Veteran was informed that he had been awarded vocational rehabilitation subsistence allowance beginning August 27, 2001 and ending December 16, 2001 for full-time training with a course load of 11 hours.  See also September 10, 2001 VA Form 22-8945.  

The Veteran's vocational rehabilitation subsistence allowance was subsequently amended on several occasions due to end of term and changes in course load hours.  
See letters dated December 7, 2001 and April 5, 2002 (change in course load from 11 to nine and then six hours).  In a July 2002 VA Form 22-1999b, the Veteran's student status was changed effective June 26, 2002, the date on which he withdrew from three credit hour classes, leaving him with three credit hours after adjustment.  

In a letter dated August 5, 2002, the Veteran was informed that his award had been reduced as a result of his withdrawal on June 26, 2002 and that the law prohibited payment of VA educational assistance allowances for any courses from which he had withdrawn, or for which his grade was not countable toward graduation requirements, unless such a change is warranted by mitigating circumstances, which was defined as "unanticipated and unavoidable events which directly interfere with your pursuit of a course."  An example of what might qualify as a mitigating circumstance (a serious illness or injury afflicting the Veteran during the enrollment period) was provided to the Veteran.  The Veteran was also informed that the law permitted him to withdraw one time from up to six credit hours and still receive benefits for the period he attended those courses without having to provide any justification for withdrawal and without having to face the possibility of repaying all overpayment resulting from the adjustment of his award.  He was also informed, however, that if he withdrew from any courses in the future, he might be required to repay all benefits for such courses unless he can demonstrate that he withdrew due to unanticipated circumstances beyond his control.  

A letter dated August 9, 2002 provided the details of the Veteran's vocational rehabilitation subsistence allowance between June 26, 2002 and August 11, 2002.  It also informed him that the adjustment had resulted in an overpayment of $23.07 and that he could request waiver of this debt.  The debt was ultimately written off by the RO.  See September 13, 2002 letter.  

In a VA Form 28-1905 dated August 26, 2002, the Assistant Registrar at Marquette University informed the RO that the Veteran was enrolled as a full-time student with eight credit hours beginning August 26, 2002 and ending December 14, 2002.  The Veteran's student status was subsequently changed on two occasions in September 2002.  See VA Forms 22-1999b dated September 17, 2002 (withdrew from three credit hours on September 12, 2002; five credit hours after adjustment) and September 27, 2002 (withdrew from three credit hours on September 18, 2002; two credit hours after adjustment).  Both documents were submitted by the Assistant Registrar at Marquette University.  In a previous document, the Assistant Registrar had provided information related to Marquette University's graduate school's enrollment status.  In pertinent part, anything below four credit hours was considered "less-than half-time."  

In a letter dated October 7, 2002, the Veteran was informed that his vocational rehabilitation subsistence allowance had been stopped effective September 19, 2002, the date on which his attendance stopped.  He was notified that this adjustment had resulted in an overpayment of $111.69 and that he could request waiver of the debt.  The Veteran was also provided notice of his procedural and appellate rights.  See VA Form 20-8993.  

The Veteran's request for waiver of overpayment was received on October 23, 2002.  He requested a hearing and indicated that repaying the debt would cause an undue financial hardship.  A handwritten noted dated October 27, 2002 reveals that the Veteran requested a decision on the evidence of record.  In November 2002, he submitted a Financial Status Report (FSR), as requested by the Committee.  See VA Form 20-5655.

The Committee issued its decision on December 19, 2002.  It indicated that it had made no finding of fraud, misrepresentation or bad faith that would preclude waiver of recovery of the debt under 38 C.F.R. § 1.962 and that its decision was based on the standards of equity and good conscience.  The Committee determined that the debt was due to the Veteran's fault as he was aware that he was not entitled to the full amount of his monthly Chapter 31 benefits since he had withdrawn from two courses.  Consideration was given to his ability to understand the significance of a change in training time and the Committee noted that the Veteran was in a master's degree program at a university of higher learning and had been receiving Chapter 31 benefits for many years.  The Veteran had also been informed that a change in training time has an effect on his monthly rate and that it was his responsibility to ensure that payments reflected his training time.  In addition, he had previous overpayments due to dropping courses.  The Committee determined that failure to repay the debt would constitute unjust enrichment since he accepted benefits to which he was not entitled and that although his FSR reveals that his only income at the time was compensation benefits, he had increased future earning potential based on his education and also had a request pending for increased compensation.  The Committee ultimately decided that the collection of this debt would not be against the principles of equity and good conscience.  Notice of the Committee's decision was provided to the Veteran on January 22, 2003.  

In his notice of disagreement (NOD) with the denial of waiver of overpayment, the Veteran reported that the Committee's decision defied known perimeters of standard logic and expanded into the unknown boundaries of hypocrisy, thus turning the notation of "standard of equity and good conscience" into the realm of lunacy; that his encounters with the Milwaukee RO had been problematic; that there is discrimination by the Milwaukee RO of Veterans of color in medical care and treatment, in rendering decisions concerning requests for compensation, and in employment at the VA hospital and RO; that the Milwaukee RO lacked employees that were Veterans of color in decision-making capacities; and that many of the Milwaukee RO employees were not Veterans.  The Veteran also asserted that by withdrawing from six educational credit hours at Marquette University, he was actually saving the government a small fortune in tuition payments and subsistence allowances for more than four months.  He contended that he withdrew from those credit hours because he was under the mistaken illusion that his vocational rehabilitation counselor would support his efforts to find employment.  The Veteran asserted that, therefore, there was no significant fault on his part in the creation of the debt.  He also challenged the determination that he had good future earning potential.  See February 2003 NOD.  

At his personal hearing, the Veteran testified largely to the fact that he indicated to his vocational rehabilitation counselor that he was going to drop out of the program and get a job because he had a family to support, bills to pay, and was falling behind on expenses, and asserted that his counselor had some hand in his not being offered a job at the Milwaukee RO because she was upset that he was considering not going forth with his education and obtaining a degree in education.  The Veteran asserted that the counselor terminated his enrollment in the vocational rehabilitation program and left him with a debt, which he contended was for the cost of textbooks.  See June 2010 hearing transcript.  

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.  
2.  Balancing of faults.  Weighing of the fault of the debtor against that of VA.  
3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.  
4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  
5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.  
6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

The Board will now apply the law to the facts of this case as outlined above.  Regarding debtor and VA fault in creation of the overpayment, the Board finds that the Veteran largely contributed to the creation of the overpayment at issue because he did not notify VA immediately of the change to his enrollment at Marquette University, namely dropping two courses, a total of six credit hours, within the span of one week (September 12, 2002 and September 18, 2002).  This failure to notify VA occurred after the Veteran signed an August 20, 2001 letter detailing how he could prevent Chapter 31 overpayments, which specifically informed him to immediately report changes to his enrollment to his training facility and VA case manager.  This failure also occurred approximately one and one-half months after the Veteran had incurred a prior overpayment due to his June 26, 2002 withdrawal of three credit hours (from six), after which he was informed that the law prohibited payment of VA educational assistance allowances for any courses from which he had withdrawn, unless such a change is warranted by mitigating circumstances, and informed that if he withdrew from any courses in the future, he might be required to repay all benefits for such courses unless he could demonstrate that he withdrew due to unanticipated circumstances beyond his control.  See August 5, 2002 letter.  In addition to the foregoing, the Veteran does not dispute that he received vocational rehabilitation subsistence allowance for a period of time after he had withdrawn from six credit hours.  He has not indicated nor does the record reflect that he withdrew from these credit hours due to unanticipated circumstances beyond his control.  Consequently, he received benefits that he was not entitled to receive.  For all these reasons, the Board finds that the Veteran was at fault in creating the overpayment at issue.

The Veteran appears to allege that VA bears some fault in the creation of the $111.69 overpayment because he decided to withdraw from those credit hours based on his belief that his vocational rehabilitation counselor would support his efforts to find employment.  He asserts that his counselor became upset at him for wanting to leave the vocational rehabilitation program and appears to allege that she thwarted his efforts to gain employment at the Milwaukee RO.  The record, however, does not support these arguments.  For example, a December 2002 VA Form 28-1905d reveals that his counselor informed him that he would need to keep her informed of his future employment and that she would attempt to contact him once every month until he finished his degree and submitted transcripts and a copy of his degree for his file.  She also requested a copy of his resume.  In a handwritten January 2003 note, the counselor noted that the Veteran had dropped off his application for a job at the RO and wanted her to check on his status because he had not heard anything.  She noted that the Veteran indicated that he did not think they (the pension center) would be interested in him and that he wanted to move on, to which she responded that he should give it another week.  

The Board has considered the Veteran's allegations; however, the record does not show VA fault regarding the $111.69 debt, since VA adjusted the Veteran's vocational rehabilitation subsistence allowance as soon as it received notice from the Assistant Registrar at Marquette that he had dropped six of eight credit hours.

As to the element of "undue financial hardship," a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities.  The Veteran submitted a FSR in November 2002 showing that his income consisted of pension, compensation, or other income in the amount of $550 per month.  His monthly expenses included $300 for rent/mortgage payment, $100 for food, and $60 for other living expenses ("Bos Wkly" $15).  He also listed monthly payments on installment contracts and other debts to include $46 for an insurance loan repayment, $50 for VA loan repayment, and $20 for wash ($5 weekly).  These expenses totaled $576, leaving him with a debt of $26.  The Veteran also indicated that he had defaulted on several debts between 1989 and 1993 totaling approximately $15,000.  He did not indicate that he was currently paying back any of these defaulted loans.  He reported that he had never been adjudicated as bankrupt. 

As noted by the Committee in its December 2002 decision, the Veteran had a claim for an increased rating that was pending at that time.  Review of the claims folder reveals that the rating assigned for the Veteran's service-connected hepatitis B with cirrhosis was increased from a noncompensable evaluation to 20 percent, effective December 27, 2000.  Although this rating was not implemented until August 2003, the increase was effective prior to the Veteran's receipt of the December 2003 statement of the case regarding whether he is entitled to a waiver of the recovery of overpayment of debt and his timely filed January 2004 substantive appeal.  The Board notes that his monthly disability compensation was increased to $791 effective January 1, 2001, $811 effective December 1, 2001, $767 effective February 9, 2002 and $776 effective December 1, 2002.  See August 8, 2003 notice letter.  Additionally, effective January 1, 2009, the Veteran has been receiving compensation at the rate of 100 percent, totaling $3239 a month.  It should be noted that the Government is entitled to the same consideration as other creditors or potential creditors, and the Veteran has been, as noted above, making weekly or monthly payments to pay off three loan debts.  For all these reasons and given the small amount of the overpayment debt, the Board finds that the recovery of the overpayment in reasonable installments would not deprive the Veteran of the basic necessities of life or result in undue financial hardship.

As to whether collection of the debt would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Veteran clearly received benefits he was not entitled to receive.  Recovery of the debt would not defeat the intended purpose of the benefits because the Veteran had withdrawn from six of eight credit hours.  The failure by the Veteran to make restitution would result in an unfair gain to him.  Likewise, there is no indication that the Veteran's reliance on VA vocational rehabilitation subsistence allowance resulted in relinquishment of a valuable right or caused him to incur a legal obligation.

Weighing all the factors considered above, the Board concludes that the facts in this appeal do not demonstrate that recovery of the overpayment of $111.69 was against equity and good conscience, and waiver of recovery of the overpayment must be denied.


ORDER

Entitlement to waiver of the recovery of overpayment of debt under Chapter 31, Title 38, United States Code, in the amount of $111.69 is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


